Motion in the cause by the defendant city of High Point for an order making the United States Casualty Company of New York, contract surety of the defendant A. H. Guion  Company, a party defendant. *Page 586 
This is a companion action to that entitled Cavarnos-Wright Co. v.Blythe Brothers Co., ante, 583. The facts set forth in the complaint are substantially the same except that it is alleged that the plaintiffs herein are the owners of the property of which Cavarnos-Wright Company were the lessees and damage to the property, through the negligence of the contractor, is alleged. After hearing the motion of the defendant city of High Point the court below entered its order denying the same. Said defendant excepted and appealed.
The decision in the case of Cavarnos-Wright Co. v. Blythe Brothers Co.,ante, 583, is determinative of this appeal.
The judgment below is
Affirmed.